Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by YOSHIDA et al (US 2017/0123249).


    PNG
    media_image1.png
    322
    613
    media_image1.png
    Greyscale
As per claim 1 Yoshida et al discloses: A display device comprising: a thin film transistor substrate 10 {figure 1} (TFT substrate) having a video signal lines formed in a display area 13 {figure 2}, a first switch circuit 16 { figure 5 shows the first and second switch circuits in switch circuit 16} having plural first thin film transistors 51a, 51c, 51e (first TFTs) { figures 5 & 9 } which is connected to the video signal lines  S1-Sn & 25 extending in a first direction, scanning lines G1-Gm & 24 extending in a second direction { [0089] As shown in FIG. 5, the control line for inspection 31 is formed at a position where the control line for inspection 31 overlaps the TFTs for inspection 51. The control line for inspection 31 has a linear shape corresponding to a region including the TFTs for inspection 51 and gaps between the TFTs for inspection 51 inside the region for inspection 16. The TFTs for inspection 51a to 51f are respectively arranged on the same side (a right side in FIG. 5) of the lead-out lines 27a to 27f connected to the TFTs for inspection 51a to 51f. One TFT for inspection 51 is arranged between the two adjacent lead-out lines 27.}, a plurality of pixels 23 {figure 1}, each of the pixels 23 formed in an area surrounded by the video signal lines S1-Sn & 25 and the scanning lines G1-Gm & 24, and each of the pixels 23 having a pixel TFT 22 in a display area 13 a second switch circuit 16 { figure 5 shows the first and second switch circuits in switch circuit 16} having plural second thin film transistors 51b, 51d, 51f (second TFTs) {figures 5 & 9}, and a wiring region 18 27a-27f { figure 9 } outside of the display area 13; and a counter substrate 7 overlapping with the TFT substrate 10, wherein, in a plan view, the counter substrate 7 has an edge extending in a first direction, the first TFTs 51a, 51c, 51e and the second TFTs 51b, 51d, 51f are location outside of the display area 13 the first switch circuit 16 is located between the edge of the counter substrate 7 and the display area 13 in a second direction intersecting the first direction, the second switch circuit 16 is located between the edge of the counter substrate 7 and the first switch circuit 16 in the second direction, the wiring region 18 27a-27f { figure 9} has plural tilted wires between the second switch circuit 16 and the first switch circuit 16 in the second direction {figures 2-4}, and the plural tilted wires tilt diagonally with respect to the first direction and the second direction. {figures 2-4}

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al (US 2017/0123249) in view of KOSHIHARA et al (US 2017/0237033).

As per claim 2 Yoshida et al discloses: The display device of claim 1, wherein the TFT substrate 10 further comprises an switch circuit 16, the plural tilted wires, and the second switch circuit 16, and the second switch circuit 16 overlaps the counter substrate 7.

Regarding claim 2 Yoshida et al is silent as to: organic passivation film.  With respect to claim 2 Koshihara et al discloses: organic passivation film 42 { figure 3 & [0088] Therefore, examples of the filler 42 include a resin material such as a urethane-based resin, an acryl-based resin, an epoxy-based resin, and a polyolefin-based resin. The thickness of the filler 42 is, for example, 10 μm to 100 μm.}

As per claim 3 Yoshida et al discloses: The display device of claim 2, wherein the TFT substrate 10 and the counter substrate 7 are adhered by a switch circuit 16 overlaps the As per claim 4. Yoshida et al discloses: The display device of claim 3, wherein the first switch circuit 16 and the plural tilted wires overlap the 

Regarding claims 3-4 Yoshida et al is silent as to: a seal member.  With respect to claims 3-4 Koshihara et al discloses: seal member 41 {figure 3}.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Yoshida et al with an organic passivation film and seal member as taught by Koshihara et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with a organic passivation film and seal member as to protect {[0061]}, fill and seal films and substrates. {[0087] & [0088]}

	
As per claim 5 Yoshida et al discloses: The display device of claim 2, wherein at least one of the first TFTs 51a, 51c, 51e is connected to at least one of the second TFTs 51b, 51d, 51f via at least one of the plural tilted wires. {figures 5 & 9}

As per claim 6 Yoshida et al discloses: The display device of claim 2, wherein the first switch circuit 16 is formed in a first TFTs 51a, 51c, 51e formation region, the second switch circuit 16 is formed in a second TFTs 51b, 51d, 51f formation region, the first TFTs 51a, 51c, 51e formation region has a first length in the first direction, the second TFTs 51b, 51d, 51f formation region has a second length in the first direction, and the first length is longer than the second length. { Note: a length in any direction has not been set forth with any specificity to distinguish of the lengths of Yoshida et al }

As per claim 7 Yoshida et al discloses: The display device of claim 5, wherein the first switch circuit 16 is a selector circuit of the video signal lines S1-Sn & 25 { figure 2 } , and the second switch circuit 16 an inspection circuit. { [0086] In the vicinity of intersections between the lead-out lines 27a to 27f and the control line for inspection 31, the TFTs for inspection 51a to 51f are formed, respectively. }

As per claim 8 Yoshida et al discloses: The display device of claim 3, wherein the TFT substrate 10 has a first area and a second area, the first area overlaps the counter substrate 7, 

With respect to claim 8 Yoshida et al is silent as to: the second area is exposed from the counter substrate, the edge of the counter substrate is a border between the first area and the second area.  Respect to claim 8 Koshihara et al depicts in figure 4: the second area is exposed from the counter substrate, the edge of the counter substrate is a border between the first area and the second area.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the display device of Yoshida et al with the second area is exposed from the counter substrate, the edge of the counter substrate is a border between the first area and the second area as taught by Koshihara et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a display device with the second area is exposed from the counter substrate, the edge of the counter substrate is a border between the first area and the second area so as to provide a mounting terminal for the display device. ( [0094] }
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As stated supra, with respect to the TFTs,
a thin film transistor substrate 10 {figure 1} (TFT substrate) having a video signal lines formed in a display area 13 {figure 2}, a first switch circuit 16 { figure 5 shows the first and second switch circuits in switch circuit 16} having plural first thin film transistors 51a, 51c, 51e (first TFTs) { figures 5 & 9 } which is connected to the video signal lines  S1-Sn & 25 extending in a first direction, scanning lines G1-Gm & 24 extending in a second direction.  

This characterization and mapping of the prior art, which is throughout the claimed invention, is a new ground as necessitated by amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd